Title: 1777. Feb. 8. Saturday.
From: Adams, John
To: 


       Dined at the Presidents, with Mr. Lux, Messrs. Samuel and Robert Purveyance, Capt. Nicholson of the Maryland Frigate, Coll. Harrison, Wilson, Mr. Hall—upon New England Salt fish. The Weather was rainy, and the Streets the muddiest I ever saw.—This is the dirtyest Place in the World—our Salem, and Portsmouth are neat in Comparison. The Inhabitants, however, are excusable because they had determined to pave the Streets before this War came on, since which they have laid the Project aside, as they are accessible to Men of War. This Place is not incorporated. It is neither a City, Town, nor Burrough, so that they can do nothing with Authority.
      